UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2012(Unaudited) DWS Global Thematic Fund Shares Value ($) Common Stocks 98.3% Austria 0.4% Erste Group Bank AG*(Cost $6,997,102) Bahrain 0.3% Aluminium Bahrain 144A (GDR)(Cost $4,458,681) Belgium 0.5% Belgacom SA(Cost $4,468,368) Bermuda 0.7% Lazard Ltd. "A"(Cost $6,860,580) Brazil 4.1% All America Latina Logistica SA Braskem SA (ADR) (b) Diagnosticos da America SA Gol Linhas Aereas Inteligentes SA (ADR)* (b) Itau Unibanco Holding SA (ADR) (Preferred) SLC Agricola SA (Cost $43,989,824) Canada 6.4% Barrick Gold Corp. Detour Gold Corp.* Goldcorp, Inc. Kinross Gold Corp. Potash Corp. of Saskatchewan, Inc. (b) Talisman Energy, Inc. TransAlta Corp. (Cost $60,690,336) China 3.1% China Life Insurance Co., Ltd. (ADR) (b) China Life Insurance Co., Ltd. "H" Home Inns & Hotels Management, Inc. (ADR)* (b) Li Ning Co., Ltd. (b) Mindray Medical International Ltd. (ADR) (b) Yanzhou Coal Mining Co., Ltd. "H"* (Cost $32,705,802) Denmark 0.8% A P Moller-Maersk AS "B" Vestas Wind Systems AS* (b) (Cost $11,883,176) Egypt 0.5% Orascom Telecom Holding SAE (GDR) REG S*(Cost $2,805,448) France 1.4% LVMH Moet Hennessy Louis Vuitton SA Renault SA (Cost $11,322,872) Germany 7.4% Adidas AG Axel Springer AG (b) Deutsche Lufthansa AG (Registered) (b) Deutsche Post AG (Registered) Fraport AG (b) Infineon Technologies AG Metro AG (b) TAG Immobilien AG* (Cost $66,571,030) India 2.6% ICICI Bank Ltd. (ADR)(Cost $27,253,077) Indonesia 0.8% PT Semen Gresik (Persero) Tbk(Cost $4,545,847) Israel 1.5% Teva Pharmaceutical Industries Ltd. (ADR)(Cost $14,615,195) Japan 3.2% FANUC Corp. Hitachi Ltd. INPEX Corp. (Cost $24,799,118) Korea 1.9% POSCO (ADR) Samsung Electronics Co., Ltd. (Cost $12,472,299) Malaysia 0.5% CIMB Group Holdings Bhd.(Cost $4,124,507) Mexico 0.9% Wal-Mart de Mexico SAB de CV "V"(Cost $8,783,269) Netherlands 7.6% Koninklijke (Royal) KPN NV (b) LyondellBasell Industries NV "A" (a) QIAGEN NV* Unilever NV (CVA) VimpelCom Ltd. (ADR) (Cost $68,242,510) Panama 0.8% Copa Holdings SA "A"(Cost $4,545,532) Puerto Rico 0.3% Popular, Inc.*(Cost $4,709,268) Russia 1.7% Gazprom OAO (ADR)* Sberbank of Russia (ADR) (Cost $16,544,681) South Africa 3.6% MTN Group Ltd. Murray & Roberts Holdings Ltd.* (b) Shoprite Holdings Ltd. Standard Bank Group Ltd. (Cost $29,042,575) Sweden 2.3% Telefonaktiebolaget LM Ericsson "B"(Cost $24,318,718) Switzerland 3.4% Julius Baer Group Ltd.* Roche Holding AG (Genusschein) (Cost $29,251,084) Thailand 1.4% Bangkok Bank PCL (Foreign Registered) Kasikornbank PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) Siam Cement Public Co., Ltd. (Cost $11,525,976) United Kingdom 2.5% Rio Tinto PLC Standard Chartered PLC Tesco PLC (Cost $22,578,829) United States 37.7% Abbott Laboratories Adobe Systems, Inc.* Advanced Micro Devices, Inc.* (b) AGCO Corp.* AllianceBernstein Holding LP (b) Amazon.com, Inc.* Archer-Daniels-Midland Co. Ashland, Inc. Bank of America Corp. Bunge Ltd. (b) Calpine Corp.* Chevron Corp. Cisco Systems, Inc. CSX Corp. Dow Chemical Co. Energy Transfer Equity LP Energy Transfer Partners LP (b) Frontier Communications Corp. (b) Global Payments, Inc. iRobot Corp.* Laboratory Corp. of America Holdings* (b) Life Technologies Corp.* (b) Monsanto Co. NCR Corp.* NetApp, Inc.* New York Times Co. "A"* (b) Newmont Mining Corp. Oracle Corp. PerkinElmer, Inc. Quest Diagnostics, Inc. Quest Software, Inc.* (b) Ralcorp Holdings, Inc.* Rock-Tenn Co. "A" Safeway, Inc. Schlumberger Ltd. Symantec Corp.* The Mosaic Co. Williams Companies, Inc. (Cost $312,773,000) Total Common Stocks (Cost $872,878,704) Preferred Stock 1.2% Germany Volkswagen AG(Cost $9,900,834) Participatory Notes 0.3% Nigeria Bank of Nigeria (issuer HSBC Bank PLC), Expiration Date 11/5/2013 Guaranty Trust Bank PLC (issuer HSBC Bank PLC), Expiration Date 9/15/2014* Zenith Bank PLC (issuer HSBC Bank PLC), Expiration Date 2/2/2015* Total Participatory Notes (Cost $2,710,676) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 15.8% Daily Assets Fund Institutional, 0.24% (c) (d) (Cost $123,456,174) Cash Equivalents 0.3% Central Cash Management Fund, 0.14% (c) (Cost $1,962,944) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,010,909,332) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,010,386,317.At May 31, 2012, net unrealized depreciation for all securities based on tax cost was $105,714,585. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,522,698 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $134,237,283. (a) Listed on the New York Stock Exchange. (b) All or a portion of these securities were on loan.The value of all securities loaned at May 31, 2012 amounted to $118,677,906, which is 15.2% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At May 31, 2012 the DWS Global Thematic Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Preferred Stock, Participatory Notes & Other Investments Materials 17.4 % Financials 14.6 % Information Technology 13.1 % Health Care 12.0 % Consumer Staples 10.3 % Industrials 9.1 % Energy 8.4 % Consumer Discretionary 6.9 % Telecommunication Services 6.0 % Utilities 2.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Preferred Stocks(e) Austria $
